 


109 HCON 348 IH: Expressing the sense of Congress with respect to accomplishing the mission in Iraq.
U.S. House of Representatives
2006-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. CON. RES. 348 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2006 
Mr. Thompson of California submitted the following concurrent resolution; which was referred to the Committee on International Relations, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress with respect to accomplishing the mission in Iraq. 
 
Whereas the members of the United States Armed Forces have served honorably and courageously in Iraq; 
Whereas Congress and the people of the United States owe a debt of gratitude to those members of the Armed Forces who have died fighting for their country; and 
Whereas Iraq will have established a free and democratic government once it completes its constitution-making process: Now, therefore, be it 
 
That it is the sense of Congress that— 
(1)the United States should not maintain a permanent military presence or military bases in Iraq; 
(2)the United States should not attempt to control the flow of Iraqi oil; and 
(3)United States Armed Forces should be redeployed from Iraq as soon as practicable after the completion of Iraq’s constitution-making process or September 30, 2006, whichever occurs first. 
 
